Exhibit 10.02(k)

 

EQT Corporation

 

Amendment to 2011 Value Driver Performance Award Agreement

 

This Amendment to that certain 2011 Value Driver Performance Award Agreement
dated as of January 1, 2011 (the “Award Agreement”) between EQT Corporation (the
“Company”) and each holder of an award is approved by the Committee this 23rd
day of February 2011 (the “Amendment Date”).  Capitalized terms used herein and
not otherwise defined have the meanings given to such terms in the Award
Agreement.

 

Effective as of the Amendment Date, the Award Agreement is hereby amended as
follows:

 

1.   Section 2(a) of the Award Agreement is hereby amended and restated in its
entirety to read as follows (new text is underlined, deleted text struck
through):

 

“(a)as to 50% of the Confirmed confirmed Performance Awards, upon the Payment
Date following January 1, 2012 the second anniversary of the Grant Date,
provided Grantee has continued in the employment of the Company, its Affiliates,
and/or its Subsidiaries through such date, and”

 

2.   Section 2(b) of the Award Agreement is hereby amended and restated in its
entirety to read as follows (new text is underlined, deleted text struck
through):

 

“(b) as to 50% of the Confirmed Performance Awards, upon the Payment Date
following January 1, 2013 the third anniversary of the Grant Date, provided
Grantee has continued in the employment of the Company, its Affiliates, and/or
its Subsidiaries through such date, or”

 

3.   The first bullet point under Section 3 of the Award Agreement is hereby
amended and restated in its entirety to read as follows (new text is underlined,
deleted text struck through):

 

“The Payment Date for Confirmed Performance Awards vesting pursuant to
Section 2(a) shall be a date selected by the Company that is no later than 90
days after January 1, 2012 the second anniversary of the Grant Date.  Such
awards shall be paid on the Payment Date in cash, equal to (i) the Fair Market
Value per share of the Company’s Common Stock as of the last business day of
20112012, times (ii) the number of Confirmed Performance Awards then vesting.”

 

4.   The second bullet point under Section 3 of the Award Agreement is hereby
amended and restated in its entirety to read as follows (new text is underlined,
deleted text struck through):

 

“The Payment Date for Confirmed Performance Awards vesting pursuant to
Section 2(b) shall be a date selected by the Company that is no later than 90
days after January 1, 2013 the third anniversary of the Grant Date. Such awards
shall be paid on the Payment Date in cash, equal to (i) the Fair Market Value
per share of the Company’s Common Stock as of the last business day of 20122013,
times (ii) the number of Confirmed Performance Awards then vesting.”

 

--------------------------------------------------------------------------------